Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is  rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a content of ZR in the cemented carbide is 1.0 -1.5 mass%, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyocera (JP 2003-129165)
Kyocera discloses the claimed amount of  Zr in a cemented carbide (table 1 sample no. 1,3-8) with the claimed coating (0036) used as tools (001). Since the Zr amount is anticipated the claimed cubic lattice is considered inherent.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyocera (JP 2003-277873).
Kyocera discloses the claimed amount of  Zr in a cemented carbide (table 1, samples 1,5,6,8) with the claimed coating (0035) used as tools (001). Since the Zr amount is anticipated the claimed cubic lattice is considered inherent.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akesson et al (US 2009/0242824).
Akesson et al  discloses the claimed amount of  Zr in a cemented carbide (table 1, variant 1D and claim 1) used as tools (002). Since the Zr amount is anticipated the claimed cubic lattice is considered inherent.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2647967.
RU 2647957  discloses the claimed amount of  Zr in a cemented carbide (table 1) used as tools (001). Since the Zr amount is anticipated the claimed cubic lattice is considered inherent.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (JP 2003-129165 or JP 2003277873) in view of Mitsubishi (JP 2017-061058) or Kataoka (US 6,456,054).
Kyocera discloses the invention substantially as claimed except for the claimed holder for the cutting tool.
Mitsubishi (fig. 2) or Kataoka (fig 1) discloses the claimed holder for cutting tools.
Thus it would have been obvious to ne of ordinary skill in the art to provide Kyocera with the claimed holder for the cutting tool, as this design is well known in the cutting art as shown by Mitsubishi or Kataoka.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784